             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID E. HILL,                       :
          Plaintiff                  :
                                     :           No. 3:11-cv-1609
            v.                       :
                                     :           (Judge Rambo)
HARLEY LAPPIN, et al.,               :
        Defendants                   :

                                ORDER

      AND NOW, on this 6th day of November 2019, in accordance with the

Memorandum issued concurrently with this Order, IT IS ORDERED THAT

Plaintiff’s motion for recusal (Doc. No. 230) is DENIED.

                                           s/Sylvia H. Rambo
                                           Sylvia H. Rambo
                                           United States District Judge
